Citation Nr: 1735260	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hematuria (claimed as blood in the urine), to include due to herbicide agent exposure and as secondary to service-connected hepatitis B.


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1957 to February 1966.  He also had Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Chicago, Illinois.  

A February 2014 rating decision granted service connection for hepatitis B and assigned a noncompensable disability rating effective January 26, 2011.  As this represents a full grant of the benefits sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

As the Veteran's service connection claim for hepatitis was granted on appeal, and in his July 2011 notice of disagreement the Veteran asserted that his hematuria is related to his liver condition, a claim for secondary service connection is reasonably raised by the record.  In a June 2015 VA treatment report the Veteran reported that he was stationed in Korea and was unsure if he was exposed to agent orange, but it was possible since he was assigned to clean up a chemical warehouse.  Accordingly, the Board has characterized the hematuria appeal to encompass service connection due to herbicide agent exposure and entitlement to secondary service connection, as reflected on the title page.  

In August 2017, the Veteran's representative made a motion to advance the case on the docket based on age.  The record reflects that the Veteran is more than 75 years old.  Therefore, the Board finds good cause to advance the case on the docket and the motion is granted.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hematuria is related to his active duty service.  In his July 2011 notice of disagreement he reported that he was on medication for blood in the urine and that his condition was related to his liver problems that were incurred in service.

A VA examination and medical opinion has not been obtained in connection with the service connection claim for hematuria.  In January 2016 the Veteran was diagnosed with gross hematuria.  Service treatment records reflect that the Veteran complained of dark urine in service.  The Veteran asserts that his hematuria is directly related to his active duty service or related to his service-connected hepatitis B.  As previously noted, in June 2015 the Veteran reported that he was stationed in Korea and was unsure if he was exposed to agent orange, but it was possible since he was assigned to clean up a chemical warehouse.  In a January 2016 private treatment report the Veteran's treatment provider reported that some possible conditions that may have caused or contributed to the hematuria are a urinary tract infection, smoking cigarettes, and transporting chemicals in the military.  Accordingly, the Board finds that a remand is necessary to obtain a VA examination and opinion with respect to the Veteran's hematuria.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for hematuria.  All identified VA records should be added to the claims file, to specifically include relevant records since September 2014.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hematuria.  All necessary studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  

After review of the claims file the examiner is asked to provide an opinion as to:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the hematuria is etiologically related to the Veteran's military service, to include as due to cleaning up a chemical factory; and if not,

(b) Whether it is as at least as likely as not (50 percent probability or greater) that the Veteran's hematuria is (i) caused or (ii) worsened (aggravated) by his service-connected hepatitis B.  

In forming the opinion, the examiner should consider the following:  

The Veteran's lay testimony, private treatment for hematuria and hepatitis and complications of the liver, VA treatment records, and service treatment records documenting the Veteran's treatment for hepatitis and February 1959 complaints of dark urine. 

A complete rationale for all opinions is requested.  

3.  After completing the requested actions, and any additional actions deemed necessary, the AOJ should readjudicate the service connection claim for hematuria (claimed as blood in the urine), to include as secondary to service-connected hepatitis B.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

